On Motion for Rehearing.
The appellant urges that under our opinion an infant could appoint an agent to purchase and so put disaffirmance beyond his reach.
Such a rule is not within the premised facts of this case which is solely concerned with the mode of disaffirmance. Regarding this, the appellee has called our attention to Judge Carr’s views in Tatum v. Montgomery Banking Co., 33 Ala.App. 186, 31 So.2d 311 (infant’s sale of a mortgaged car might evidence a disaffirmance of a prior chattel mortgage).
The expression used there — albeit dictum — is that of established authority to the effect that disaffirmance is largely a question of intention. Intention uncommunicated is only a state of mind. But seemingly the slightest outward act showing the mental act is enough to support the trial court unless the evidence preponderates otherwise. See 43 C.J.S. Infants §75.
Application overruled.